Richard More of Boston Junior plaint. agt Humphry Warren of Boston Merchant Defendt in an action of the case for not paying the *823Summe of twelve pound eight Shillings and nine pence due as the ballance of an Accot of wages in the Natch Hopewell on her voyage from this place to Barbados and to this place again in part of the yeare 1676. and part of this present yeare. 1677. on wch voyage sd More was Master of the sd Natch with all other [ 452 ] due damages etc. . . . The Iury . . . found for the plaint, twelve pound Eight Shillings nine pence mony and costs of Court allowd twenty one Shilling six pence.